IN THE COURT OF APPEALS
                                            OF THE
                                     STATE OF MISSISSIPPI
                                      NO. 95-KA-01219 COA
KEFUS HENDERSON                                                                         APPELLANT
v.
STATE OF MISSISSIPPI                                                                      APPELLEE
  THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                          PURSUANT TO M.R.A.P. 35-B
DATE OF JUDGMENT:                                    11/14/95
TRIAL JUDGE:                                         HON. MARCUS GORDON
COURT FROM WHICH APPEALED:                           NESHOBA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                              EDMUND PHILLIPS
ATTORNEY FOR APPELLEE:                               OFFICE OF THE ATTORNEY GENERAL
                                                     BY: W. GLEN WATTS
DISTRICT ATTORNEY:                                   KEN TURNER
NATURE OF THE CASE:                                  CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                             POSSESSION OF A FIREARM BY A
                                                     CONVICTED FELON; SENTENCED TO 3
                                                     YRS IN PRISON AS AN HABITUAL
                                                     OFFENDER
DISPOSITION:                                         AFFIRMED IN PART; REVERSED AND
                                                     REMANDED IN PART - 9/23/97
MOTION FOR REHEARING FILED:                          10/6/97
CERTIORARI FILED:                                    12/1/97
MANDATE ISSUED:                                      3/18/98




BEFORE THOMAS, P.J., HERRING, AND SOUTHWICK, JJ.

SOUTHWICK, J., FOR THE COURT:


Kefus Henderson was convicted of possession of a firearm by a convicted felon and sentenced as an
habitual offender. Henderson challenges the enhancement of his sentence on the basis of the
following issues: (1) the trial court erred in finding that Henderson had been convicted of two felony
offenses arising out of separate incidents at different times as required by the statute; (2) the primary
part of the indictment was not and could not be amended to correct a fundamental error describing
the underlying conviction; and (3) the trial court erred when it sentenced Henderson as an habitual
offender pursuant to Miss. Code Ann. § 99-19-81 (Rev. 1994), because the habitual offender portion
of the indictment followed the phrase "against the peace and dignity of the state." We find that the
State failed to prove beyond a reasonable doubt that Henderson had been convicted of two felony
offenses arising out of separate incidents at different times and reverse for resentencing in accordance
with this opinion.


                                                FACTS

Henderson was indicted for possession of a firearm by a convicted felon as an habitual offender. On
the day of trial, the prosecution moved to amend the habitual portion of the indictment because it was
discovered that Henderson's prior convictions were for "possession" of cocaine rather than "sale" of
cocaine as stated in the indictment. The trial court allowed the amendments by interlineation, finding
that the amendments were of form and not substance. The interlineations were made only to the
second page of the indictment, the habitual offender portion. Both pages of the indictment concluded
with the phrase "against the peace and dignity of the State of Mississippi." An order was entered and
placed in the record approving the amendment.

Henderson was convicted of possession of a firearm by a convicted felon and sentenced to serve
three years and pay a fine of $5,000. Henderson was sentenced as an habitual offender; therefore, he
received the maximum sentence without benefit of parole, suspension or reduction of sentence
pursuant to Miss. Code Ann. § 99-19-81 (Rev. 1994).


                                            DISCUSSION

1. Separate Incidents at Different Times

This court reviews the sufficiency of the evidence in the "light most favorable to the State." McClain
v. State, 625 So. 2d 774, 778 (Miss. 1993. The State is "given the benefit of all favorable inferences
that may be reasonably drawn from the evidence." Id. The Mississippi Code provides:

[E]very person convicted in this state of a felony who shall have been convicted twice previously of
any felony or federal crime upon charges separately brought and arising out of separate incidents at
different times and who shall have been sentenced to separate terms of one (1) year or more . . . shall
be sentenced to the maximum term of imprisonment prescribed for such felony, and such sentence
shall not be reduced or suspended nor shall such person be eligible for parole or probation.


Miss. Code Ann. § 99-19-81 (Rev. 1994). The State has the burden of proving all elements of its
case beyond a reasonable doubt, including the additional facts which justify sentencing as an habitual
offender. Debussi v. State, 453 So. 2d 1030, 1032 (Miss. 1984). A hearing is required for sentencing
under the recidivist statutes. At this hearing, the State must prove, beyond a reasonable doubt, that
the defendant meets the requirements for sentencing as an habitual offender. The proof must include
a showing that the records of prior convictions are accurate and that they fulfill the requirements of
Miss. Code Ann. § 99-19-81 (Rev. 1994). Phillips v. State, 421 So. 2d 476, 481 (Miss. 1982).
The relevant question posed by this statute, as it relates to this case, is whether Henderson was
convicted twice previously of felonies "arising out of separate incidents at different times." Prior
convictions arising out of incidents occurring on the same day may nevertheless be "separate
incidents at different times" within the meaning of Miss. Code Ann. § 99-19-81 (Rev. 1994). Pittman
v. State, 570 So. 2d 1205, 1207 (Miss. 1990). At Henderson's habitual offender hearing, the State
entered the Judgment on Guilty Plea and two commitment orders into evidence. The Judgment on
Guilty Plea stated: "the Defendant entered a plea of guilty of possession of cocaine, two counts." The
commitment order for count I described the crimes as follows: "did willfully, unlawfully, feloniously
and knowingly sell and deliver to Gordon Parker for the sum of $20 a schedule II controlled
substance, namely in Neshoba County, Mississippi." The commitment order for count II used the
same language except that in place of $20, the sum of $30 was stated. The sentences imposed for
each count were stated to run concurrently. No other evidence of Henderson's prior convictions was
offered by either party at trial.

Giving to the State the benefit of all favorable inferences, this evidence solely allows a conclusion that
Henderson sold to the same person two different quantities of cocaine, one costing $20 and one
costing $30. In order for that information to allow an enhanced sentence, it must permit a finding that
two "separate incidents at different times" occurred. Miss. Code Ann. § 99-19-81 (Rev. 1994).

There is no evidence that the sales occurred at different times, much less on different days. In fact,
the State points us to the trial court rules that two offenses may be made separate counts in the same
indictment if "the offenses are based on the same act or transaction." UCCCR 7.07A(1). Had sale of
these two quantities of cocaine been made separate counts because they were based on the "same
transaction act or transaction," which the State would have been entitled to do, then this conviction
on two counts could not be the basis for an enhanced sentence under Section 99-18-81.

The State is entitled to all reasonable inferences, but it is not entitled to have a court speculate. Since
Henderson may have been convicted on the two counts because of one act or transaction, and the
State made no effort to explain at the sentencing hearing, we must reverse and remand for
resentencing.

The next step is to determine whether the State may present additional evidence at the resentencing
hearing in order to meet its burden of proof under the enhancement statute. This presents a double
jeopardy question. The Mississippi Double Jeopardy Clause, Mississippi Constitution Art. 3 § 22
(1890), has been held to apply to habitual offender sentencing. Debussi v. State, 453 So. 2d 1030,
1033 (Miss. 1984). The prohibition against double jeopardy is designed to limit the state to one fair
opportunity to offer all of the proof it can assemble. Id. In Debussi, the proof offered by the State
was defective, amounting to a complete lack of evidence to support the habitual offender portion of
the sentence. Id. The supreme court noted that despite the fact that in a technical sense the State had
not been afforded an opportunity to present evidence that was error free, the practical effect of
remanding the case and allowing the State to present new evidence would be to subject Debussi to a
second trial for the same charge. Id. Accord, Cox v. State, 586 So. 2d 761, 768 (Miss. 1991).

In the case under consideration, the State presented evidence to support Henderson's prior
convictions, but the proof presented is insufficient to comply with the recidivist statute. The
reasoning of Debussi is applicable here because of the double jeopardy issue. Because there is
insufficient evidence to support a finding beyond a reasonable doubt that Henderson was an habitual
offender, and the State may not offer additional evidence without violating the double jeopardy
prohibition, the trial court on remand may not resentence Henderson as an habitual offender.

2. Amendment of Primary Part of Indictment

The issue, concerning an error in the habitual offender section of the indictment is moot because of
the resolution of the preceding issue.

3. Concluding phrase of Indictments

The final argument would cause the whole indictment to be fatally defective and require a dismissal.
This we address now. The habitual offender portion of the indictment came after the concluding
phrase of the indictment. The supreme court has frequently upheld the constitutional, even if
technical, requirement that all indictments begin with "State of Mississippi" and conclude with
"against the peace and dignity of the State." McNeal v. State, 658 So. 2d 1345, 1350 (Miss. 1995). In
the case under consideration, the indictment was a two page indictment and both pages concluded
with the statutory "dignity" language. The supreme court has held that an attachment can be made
part of the indictment by reference and does not have to conclude with the phrase. Earl v. State, 672
So. 2d 1240 (Miss. 1996). This indictment presents even less of an issue because both pages
conclude with the required language. A defendant being told halfway through an indictment that his
actions were "against the peace and dignity of the State" does not render the indictment defective, if
the defendant is reminded of this fact at the end as well.

THE JUDGMENT OF THE NESHOBA COUNTY CIRCUIT COURT OF CONVICTION
FOR POSSESSION OF A FIREARM BY A CONVICTED FELON IS AFFIRMED; THE
SENTENCE IS REVERSED AND THE CAUSE IS REMANDED FOR RESENTENCING
CONSISTENT WITH THIS OPINION. ALL COSTS OF THIS APPEAL ARE ASSESSED
AGAINST NESHOBA COUNTY.


BRIDGES, C.J., THOMAS, P.J., COLEMAN, DIAZ, HERRING, HINKEBEIN, KING, AND
PAYNE, JJ., CONCUR.


MCMILLIN, P.J., NOT PARTICIPATING.